            Case 1:20-cv-02025-DLF Document 6 Filed 10/09/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
BONNIE PLOTKIN,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )        Civil Action No. 20-2025 (DLF)
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
       Defendant.                                    )
                                                     )

         DEFENDANT’S CONSENT MOTION FOR ENLARGEMENT OF TIME

       Pursuant to Federal Rule of Civil Procedure 6(b)(1), Defendant United States of America,

through the U.S. Attorney’s Office for the District of Columbia, moves for an enlargement of time

to file a response to Plaintiff’s Complaint by three weeks, up to and including October 30, 2020.

       1.      Plaintiff brings suit under the Federal Tort Claims Act (“FTCA”) and alleges that

she sustained injuries when she fell into a water feature in front of the National Museum of African

American History and Culture. See Compl., ECF No. 1. The current deadline for Defendant to

respond to the Complaint is October 9, 2020.             For the reasons stated below, Defendant

respectfully requests that this deadline be extended by three weeks, up to and including October

30, 2020.

       2.      Good cause exists for the request. Undersigned counsel for Defendant is currently

investigating the allegations in the Complaint and needs additional time to work with agency

counsel to finalize Defendant’s response to the Complaint. This is Defendant’s first request for

an enlargement of time. Neither the parties nor the Court will be affected by the requested

enlargement as no scheduling order has been entered in this case.

       3.      In accordance with Local Civil Rule 7(m), undersigned counsel conferred with
          Case 1:20-cv-02025-DLF Document 6 Filed 10/09/20 Page 2 of 2




Plaintiff’s counsel, who consents to the relief requested in this motion.

        WHEREFORE, Defendant respectfully requests that the Court extend the time for

Defendant to file its response to the Complaint by three weeks, up to and including October 30,

2020.



DATED: October 9, 2020                        Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. BAR # 924092
                                              Chief, Civil Division

                                                    /s/ William Chang
                                              WILLIAM CHANG
                                              D.C. Bar # 1030057
                                              Assistant United States Attorney
                                              555 Fourth Street, NW
                                              Washington, DC 20530
                                              (202) 252-2510
                                              William.chang2@usdoj.gov




                                                 2
